        Case 3:21-cv-00613-SHR Document 6 Filed 04/15/21 Page 1 of 5




              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA

DAWN BALL, #20190001029,

            Plaintiff,                 CIVIL ACTION NO. 3:21-cv-00613

            v.                         (SAPORITO, M.J.)

LEA BAYLOR, et al.,

            Defendants.

                            MEMORANDUM

      This matter comes before the Court on a motion by the plaintiff,

Dawn Marie Ball, for leave to proceed in forma pauperis (“IFP”) in this

action. (Doc. 5). For the reasons stated herein, we will deny the plaintiff’s

motion and order her to pay the applicable filing and administrative fees

in full or face summary dismissal of this action.

 I.   BACKGROUND

      On April 2, 2021, the Court received and lodged a pro se complaint

signed and dated by the plaintiff on March 27, 2021. (Doc. 1.) The

complaint named two prison officials at the Monroe County Correctional

Facility, a county jail located in Monroe County, Pennsylvania, where the

plaintiff is currently incarcerated. It alleges violations of the plaintiff’s

federal constitutional and statutory rights. Together with the complaint,
          Case 3:21-cv-00613-SHR Document 6 Filed 04/15/21 Page 2 of 5




the plaintiff submitted a motion for leave to proceed IFP in this action.

(Doc. 3.) Because she had submitted the wrong form, the plaintiff was

directed to resubmit her motion for leave to proceed IFP on the proper

form. (Doc. 4.) She did so, filing the instant motion on April 14, 2021.

(Doc. 5.)

      This plaintiff is subject to the “three strikes rule” set forth in 28

U.S.C. § 1915(g) because she has previously brought three or more

federal actions or appeals that were dismissed as frivolous, as malicious,

or for failure to state a claim. See Ball v. Hummel, 577 Fed. App’x 96, 97

(3d Cir. 2014) (per curiam) (identifying three strikes accumulated prior

to May 2012).1 “Accordingly, [she] may not proceed in forma pauperis

unless [she] was in imminent danger of serious physical injury at the

time [she] filed his complaint.” Id. (citing Abdul-Akbar v. McKelvie, 239


      1 We note that Ball is currently incarcerated at Monroe County
Correctional Facility, a county jail where she has been assigned Inmate
Number 20190001029. Based on publicly available records, it is clear that
she is the very same Dawn Marie Ball, with a birthdate of May 18, 1970,
who was previously incarcerated at various state prisons in the custody
of the Pennsylvania Department of Corrections, where she was assigned
Inmate Number OL0342. See Pa. SAVIN Search Form (Ball, Dawn), at
https://www.vinelink.com/classic/#/home/site/39000 (last checked Apr.
15, 2021). See generally Fed. R. Evid. 201; Priovolos v. PA Attorney Gen.,
2017 WL 3034796, at *1 n.3 (M.D. Pa. July 18, 2017) (taking judicial
notice of SAVIN offender information search results).

                                     -2-
          Case 3:21-cv-00613-SHR Document 6 Filed 04/15/21 Page 3 of 5




F.3d 307, 310–11 (3d Cir. 2001) (en banc)).

II.   DISCUSSION

      The plaintiff is barred from proceeding without prepayment of fees

unless she was “under imminent danger of serious physical injury.” See

28 U.S.C. § 1915(g). “The Act provides a limited exception to [the three

strikes] rule when a prisoner is in ‘imminent danger of serious physical

injury,’ which serves as a ‘safety valve’ to ensure that a prisoner is not

subject to serious injury due to his inability to pay a filing fee.” Brown v.

Lyons, 977 F. Supp. 2d 475, 481 (E.D. Pa. 2013). Allegations of imminent

danger must be evaluated in accordance with the liberal pleading

standard applicable to pro se litigants, although the Court need not credit

“fantastic or delusional” allegations. Gibbs v. Cross, 160 F.3d 962, 966–

67 (3d Cir. 1998). Moreover, “a prisoner claiming that she is in imminent

danger of serious physical harm must make specific and credible

allegations to that effect.” Ball v. Famiglio, 726 F.3d 448, 470 (3d Cir.

2013) (internal quotation marks and alterations omitted), 2 abrogated on

other grounds by Coleman v. Tollefson, 135 S. Ct. 1759 (2015). “When

considering whether imminent danger of physical injury has been



      2   Notably, the appellant in this citation is the plaintiff in this case.

                                       -3-
       Case 3:21-cv-00613-SHR Document 6 Filed 04/15/21 Page 4 of 5




alleged, courts may reject ‘vague’ or ‘conclusory’ allegations as

insufficient to provide a basis for IFP status.” Brown, 977 F. Supp. 2d at

483 (citing Ball, 726 F.3d at 468).

     “[A] prisoner may invoke the ‘imminent danger’ exception only to

seek relief from a danger which is ‘imminent’ at the time the complaint

is filed.” Abdul-Akbar, 239 F.3d at 312. “‘Imminent’ dangers are those

dangers which are about to occur at any moment or are impending.” Id.

at 315. “Someone whose danger has passed cannot reasonably be

described as someone who ‘is’ in danger, nor can that past danger

reasonably be described as ‘imminent.’” Id. at 313. Moreover, “even if an

alleged harm may in fact be ‘impending,’ it does not satisfy this exception

if it does not threaten to cause ‘serious physical injury.’” Brown, 977 F.

Supp. 2d at 483 (citing 28 U.S.C. § 1915(g)).

     Reviewing the pro se complaint, it is clear that no imminent danger

of serious physical injury has been credibly alleged. The complaint

alleges that the defendants interfered with the plaintiff’s constitutional

right of access to the courts by refusing to give her writing supplies and

photocopies free of charge, which she had requested in connection with

unspecified litigation. In addition, the complaint alleges that one of the



                                      -4-
         Case 3:21-cv-00613-SHR Document 6 Filed 04/15/21 Page 5 of 5




defendants violated the plaintiff’s HIPPA rights by discussing her

medical and mental health status with a psychiatrist, without the

plaintiff’s permission.

       Based on these allegations, the plaintiff has plainly failed to allege

any imminent danger of serious physical injury.

III.   CONCLUSION

       Based on the foregoing, the plaintiff’s motion for leave to proceed in

forma pauperis (Doc. 5) shall be denied, and the plaintiff shall be ordered

to pay the applicable filing fee in full within thirty days of the date of the

accompanying Order or dismissal of this action will be recommended.

       An appropriate Order follows.




Dated: April 15, 2021                      s/Joseph F. Saporito, Jr.
                                           JOSEPH F. SAPORITO, JR.
                                           United States Magistrate Judge




                                     -5-
